DETAILED ACTION
Claims 1 – 6, 9 - 22 of U.S. Application No. 16986532 filed on 08/06/2020 are presented for examination. Claims 7 – 8 are cancelled, and claims 21- 22 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 6, 9 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 were rejected under 112(b) for reciting relative terms. Claims 15, 18, and 20 were rejected for reciting high inertia load and high flux condition. The Applicant amended the claims in 8/1/2022 to delete the word high in “high inertia load, and rephrased the high flux condition to be in comparison to a rated flux condition. Consequently, the 11(b) rejections are overcome.
Independent claim 1 was rejected in the Non-Final action of 3/31/22. Claims 8-9 were indicated to have allowable subject matter. The Applicant amended claim 1 to include the allowable limitations of claim 1, and however the Applicant failed to include the limitations of claims 2, and 3, claim 1 is examined as amended and found allowable.
Claims 2-3, 9-14 are allowable for depending on claim 1.
Claim 15 was indicated allowable if amended to overcome the 112(b) rejection. Claim 15 is amended as discussed above to overcome the 112(b) rejection, therefore, claim 15 is allowable. Claims 16-19 are allowable for depending on claim 15.
Independent claim 20 is amended to overcome the 112(b) rejections. Claims 20 is also amended to include limitations of the allowable subject matter of claim 15. Claim 20 now recites, “…a primary position that electrically connects the bypass coils and the permanent coils to a power lead to deliver full line power thereto during a rated flux condition; a tapped position that electrically connects only the permeant coils to the power lead to deliver full line power thereto during a high flux condition characterized by an increased magnitude of magnetic flux compared to the rated flux condition; and a switching device configured to selectively switch between a high flux condition connecting the permanent coils to the power lead to bypass the bypass coils if the electric motor is operating below synchronous speed, and a rated flux condition reconnecting the primary position to the power after the electric motor achieves synchronous speed” such limitations in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 4-6, 21-22 are allowable for depending on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832